DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the enlarged end that is parallel to the shoulder " in line 18.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zehr (4,006,780) in view of Sitabkhan et al. (2012/0111871) and Thrash (4,322,706)
Regarding claim 1, Zehr shows a metering cargo fire inerting assembly comprising: a fluid container (42) including fire extinguishing fluid that is pressurized within the fluid container (abstract); a valve including: a flow control metering orifice (34) having a tapered portion (29) that extends outwardly downstream of the flow of the pressurized fire extinguishing fluid, a discharge outlet (20) operatively positioned downstream of the flow control metering orifice for directing a released fire extinguishing fluid; a sealing disc (72) mounted for preventing the release of the pressurized fire extinguishing fluid; and a cutter (36) with an internal fluid flow passageway (fig 8) that is configured to impale the cutter through the sealing disc to release the pressurized fire extinguishing fluid to the discharge outlet into a cargo hold, 

However, Sitabkhan et al. shows a container containing a fluid that has a valve, the valve including flow control metering orifice (92) having a tapered portion (fig 8) that extends outwardly downstream of the flow of the fluid, the flow control metering orifice being immersed within the fluid and extending outside and exterior of the fluid container to control a release of the fluid, a discharge outlet (6) operatively positioned downstream of the flow control metering orifice and that directs the fluid when released; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the valve of Zehr with the valve of Sitabkhan et al. that includes the flow control metering orifice, discharge outlet, sealing disc and cutter, in order to provide a valve where access to the cutter and explosive charge us easy, as taught by Sitabkhan et al. [0062].
The above combination still does not disclose that the cutter has a flared annular skirt extending from the enlarged end in a direction away from the opening, the flared annular skirt  that completely isolates an explosive charge gas beneath the cutter when the explosive pyrotechnic charge is activated.
However, figure 6a and b of Sitabkhan et al seem to show a small flared annular skirt on the cutter extending from the enlarged end in a direction away from the opening (28, 68). Additionally, Thrash definitely shows a piston that has a flared annular skirt (col 3, lines 9-12) extending from the enlarged end in a direction away from the opening, the flared annular skirt completely isolates an explosive charge gas beneath the cutter when the explosive pyrotechnic charge is activated.

Regarding claim 2, the flow control metering orifice and the internal fluid flow passageway limit the release of fire extinguishing fluid to maintain at least 3% by volume of fire extinguishing fluid in the cargo hold for at least 60 minutes.  It is noted that since all the claimed structure is taught by Zehr as modified above, then Zehr as modified above can perform the function of claim 2.
Regarding claim 21,the cutter has a first discharge port (bottom port, fig 8, Sitabkhan) and a second discharge port (top port, fig 8, Sitabkhan), wherein the first discharge port is positioned upstream of the sealing disc and the second discharge port is positioned downstream of the sealing disc when the sealing disc has been impaled by the cutter (fig 8, when activated, Sitabkhan).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zehr (4,006,780)  as modified by Sitabkhan et al. (2012/0111871) and Thrash (4,322,706) above, further in view of O’Connell (5,678,637).
Regarding claim  3,  Zehr as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose a heater element mounted to extend within the fluid container to heat the fire extinguishing fluid to maintain a predetermined temperature range of the fire extinguishing fluid

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heater of O’Connell to the container of Zehr as modified above, in order to heat he fluid inside the container, as taught by O’Connell.
Regarding claim 4 the fire extinguishing fluid is Halon 1301 (col2, line 51, Zehr) and  the heater element can control the fire extinguishing fluid to a pressure range from 300 psig to 800 psig.  (the heater of O’Connell can perform this function).


Claims 5, 6, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehr (4,006,780)  as modified by Sitabkhan et al. (2012/0111871) and Thrash (4,322,706) above, further in view of Charlton (2013/0048317).
Regarding claim 6, Zehr as modified above shows all aspects of the applicant’s invention as in claim 1, But fails to disclose  a timer fastened to the fluid container that actuates the cutter to release the pressurized fire extinguishing fluid to the cargo hold.
However, Charlton teaches a timer [0027] that actuates the release the pressurized fire extinguishing fluid to the cargo hold by controlling the timing of the fuse.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the timer of Charlton to the device of Zehr as modified above and mount it to the container (20) to keep the device compact.  
Regarding claims 5,  including a timer (Charlton) mounted on the fluid container to automatically release fire extinguishing fluid for maintaining a 3% by volume of fire extinguishing fluid in the cargo hold. (the timer of Charlton can perform this function).
Regarding claim 11, Zehr as modified above shows a metering cargo fire inerting assembly comprising: a fluid container (Zehr) that includes a pressurized fire extinguishing fluid; a flow control metering orifice (92, Sitabkhan) that extends outside of an exterior of the fluid container, the flow control metering office configured to control a release of the pressurized fire extinguishing fluid; a discharge outlet (6) operatively positioned downstream of the flow control metering orifice that directs  a released fire extinguishing fluid; a sealing disc (110, Sitabkhan) mounted downstream from the flow control metering orifice that prevents the release of fire extinguishing fluid; a cutter (106, Sitabkhan) with an internal fluid flow passageway (fig 8) that is configured to be driven by an explosive pyrotechnic charge (112, Sitabkhan) to impale the cutter through the sealing disc to release the pressurized fire extinguishing fluid to the discharge outlet for application to a cargo hold; the cutter having a shaft (28, Sitabkhan) having a first diameter (the lower portion below taper 37, Sitabkhan), an enlarged end (starting at taper 37 and extending up wards to the flared annular skirt) extending from the shaft, a flared annular skirt (of Thrash) that isolates an explosive charge gas when the explosive pyrotechnic charge is activated extending from the enlarged end, a section of the cutter between the enlarged end and the flared annular skirt having a second diameter (the 
But fails to disclose a timer fastened to the fluid container and that actuates the cutter to release metering pressurized fire extinguishing fluid to the cargo hold a period of time after an initial knockdown release of the pressurized fire extinguishing fluid to maintain a 3% by volume of fire extinguishing fluid in the cargo hold.  
However, Charlton et al teaches a timer [0027]. The timer can control a time period to actuate the cutter for release of metering pressurized fire extinguishing fluid to the cargo hold after the initial knockdown release of the fire extinguishing fluid to a cargo hold fire in order to maintain a 3% by volume of fire extinguishing fluid in the cargo hold.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the timer of Charlton to the device of Zehr as modified above and mount it to the container (1) to keep the device compact.  The addition of the timer helps control when the fluid is to be dispensed as taught by Charlton [0027]. It is noted that anywhere a timer is added, it will inherently be connected to, and therefore mounted to, the container.
Regarding claim 12, the flow control metering orifice and the internal fluid flow passageway limit the release of fire extinguishing fluid to maintain at least 3% by 

Regarding claim 20,  further comprising: a port (the threaded opening where 6 screws into in 104, Sitabkhan ) having a first end hermetically sealed to an opening of the fluid container (fig 6) and a second end that is threaded to a flow regulator housing (6), wherein the flow control metering orifice7 4828-0049-707442776-00700 extends from the fluid container and into the port and is immersed in the pressurized fire extinguishing fluid (fig 8), but fails to disclose that the port is welded to the flow regulator housing.
However, welding is a known way of attaching two elements together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to weld the port to the flow regulator housing in order to make a secure connection without any leaks.



Claims 7-9, 16, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehr (4,006,780)  as modified by Sitabkhan et al. (2012/0111871) above and O’Connell (5,678,637) above, further in view of Charlton (2013/0048317).
Regarding claim 7, Zehr as modified above, shows a metering cargo fire inerting assembly comprising: a fluid container (Zehr) that includes a pressurized fire extinguishing fluid with a port opening (101, Sitabkhan) for releasing the pressurized fire 

However, Charlton teaches a timer [0027] that actuates the release the pressurized fire extinguishing fluid to the cargo hold by controlling the timing of the fuse.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the timer of Charlton to the device of Zehr as modified above and mount it to the container (20) to keep the device compact.  The addition of the timer helps control when the fluid is to be dispensed as taught by Charlton [0027]. It is noted that anywhere a timer is added, it will inherently be connected to, and therefore mounted to the container.
Zehr as modified above also discloses a shoulder on the cutter opposite of the flared annular skirt (fig 6 of Sitabkhan). The examiner notes that the claim does not specify what the shoulder is slanted with respect to. The examiner notes that the shoulder of Sitabkhan is slanted with respect to any axis that it is not parallel to.
If the applicant disagrees with the examiner’s interpretation that the shoulder of Sitabkhan is slanted with respect to any axis that is not parallel to the shoulder, then the following modification is presented.
Since the applicant has not provided any specific reason as to why the shoulder in the present invention is slanted vs perpendicular to the central axis of the cutter, the examiner is taking the position that making the shoulder slanted is a matter of obvious design choice. One of ordinary skill in the art would know that a slanted shoulder would limit travel just as a perpendicular shoulder and would therefore work equally as well.

Regarding claim 9, wherein fire extinguishing fluid of Halon 1301 (Zehr) and the heater element can maintain a pressure range from 300 psig to 800 psig.  (the heater of O’Connell can perform this function).
Regarding claim 16,  the cutter has a first discharge port (bottom port fig 8) and a second discharge port (top port, fig 8), wherein the first discharge port is positioned upstream of the sealing disc and the second discharge port is positioned downstream of the sealing disc when the sealing disc has been impaled by the cutter (fig 8, when the disc is cut).
Regarding claim 17, the first discharge port permits egress of the pressurized fire extinguishing fluid into the internal fluid flow passageway when the first discharge port is upstream of the sealing disc and the second discharge port provides a metered release of the pressurized fire extinguishing fluid that passes through the internal fluid flow passageway when the second discharge port is downstream of the sealing disc (fig 8, Sitabkhan).
Regarding claim 22, the timer of Charlton is capable of actuating the cutter to release the fire extinguishing fluid after a period of time that is based an altitude of the cargo hold ([0027) Charlton). 

s 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehr (4,006,780)  as modified by Sitabkhan et al. (2012/0111871), Thrash (4,322,706)  and Charlton (2013/0048317) above, further in view of O’Connell (5,678,637). 
Regarding claim 13, Zehr as modified above shows all aspects of the applicant’s invention as in claim 11, but fails to disclose a heater element mounted to extend within the pressurized fire extinguishing fluid to maintain  the pressurized fire extinguishing fluid within a predetermined temperature range.
However, O’Connell teaches a heater (106) mounted to extend within the fluid container to heat the fire extinguishing fluid to maintain a predetermined temperature range of the fire extinguishing fluid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the heater of O’Connell to the container of Sitabkhan et al. as modified above, in order to heat he fluid inside the container, as taught by O’Connell.
Regarding aim 15,  the cutter is mounted in the discharge outlet to be driven by an explosive pyrotechnic charge (112) to release the fire extinguishing fluid while sealing the resulting gases from the explosion (fig 8).


Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
The applicants only arguments are that “As agreed to during the Examiner Interview, the cited references, solely and in combination, do not disclose, teach, or suggest these features.”
The examiner notes that no specific language was agreed upon at the interview. Broad suggestions on how to further amend features into the claims to overcome the references were discussed, but no specific language agreements were made. See the interview summary on 12/27/21 for details. 
Additionally, MPEP 713.04 states that “All business with the Patent and Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.”
The examiner notes that all the amended limitations are addressed in the above modified rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        1/14/2022